SNEED, Circuit Judge
(Concurring):
I concur in Judge Duniway’s opinion. I write only to point out that recently the Supreme Court has renewed the suggestion that Fifth Amendment due process limits the power of the United States to abrogate its contractual obligations. See United States v. Larionoff, 431 U.S. 864, 879, 97 S.Ct. 2150, 53 L.Ed.2d 48 (1977). It is not unreasonable to suppose that similar limits to the power of the United States exist with respect to the contractual obligations of others. In any event, the relationship between employer and employee sufficiently partakes of the characteristics of status, rather than contract, to permit us to put aside for the purposes of this case such Fifth Amendment due process concerns. For the reasons Judge Duniway sets forth, the United States, under the circumstances of this case had the power to impose upon the employer the responsibilities provided by Section 9 of the Longshoremen’s and Harbor Workers’ Compensation Act, 33 U.S.C. § 909.